Citation Nr: 1614780	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2014.  This matter was originally on appeal from a September
2007 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Chicago Illinois.

The Veteran testified at a Travel Board hearing in April 2011.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's obstructive sleep apnea is not in any way related to his active duty service or to service-connected disability.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by service and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's February 2014 Remand, the Appeals Management Center (AMC) scheduled VA examinations to determine whether the Veteran's sleep apnea was caused by or aggravated by service or service-connected disability, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issue decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2007, June 2007, and March 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order as to these issues.  Moreover, during the April 2011 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The service treatment records are absent complaints, findings or diagnoses of sleep apnea during service.    

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran has been diagnosed as having obstructive sleep apnea.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service or a service-connected disability. 

The Veteran underwent VA examination in August 2012 at which time the examiner opined that obstructive sleep apnea was less likely as not incurred in or caused by service.  The examiner noted that sleep apnea was not a known service-related condition and that the service records did not show any sleep apnea although the records did indicate that the Veteran appeared to have had depression and PTSD and placed on Trazadone for sleep. 

The Veteran underwent VA examination in April 2014 at which time he reported that he was diagnosed with obstructive sleep apnea in December 2008 after he reported problems sleeping.  He also reported, "[I]t's hard to say when it started."  The Veteran stated that he believed that the PTSD symptoms came on about the same time as the obstructive sleep apnea symptoms.  

After a review of the files and interview with the Veteran, the examiner opined that the obstructive sleep apnea was less likely than not proximately due to or the result of the Veteran's service or service-connected condition.  The examiner noted that the Veteran's service treatment records indicated that on past medical histories he denied "frequent trouble sleeping."  The examiner also noted that the Veteran had other nonservice-connected reasons for developing obstructive sleep apnea including advanced age and obesity.  The examiner stated that although PTSD could aggravate insomnia, there was no clear research that showed it directly aggravated obstructive sleep apnea.  The examiner noted that the Veteran's insomnia from both conditions, PTSD and obstructive sleep apnea, was aggravated but that the obstructive sleep apnea was less likely than not aggravated directly by PTSD because obstructive sleep apnea is an obstructive disease and not one related to a psychiatric illness.     

There are no contrary medical opinions of record.  Thus, the competent evidence of record does not show evidence of sleep apnea during service.  There is no competent evidence of a nexus between sleep apnea and the Veteran's active duty service.  Finally, there is no competent evidence of a relationship between a service connected disability and the appellant's obstructive sleep apnea.

The Veteran contends that his sleep apnea is related to his service or to service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  



ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability, is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


